DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 12, 13, 15, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Northrup et al. (US Patent No. 9,401,452) (“Northrup”).
Regarding Claim 1, Northrup teaches a semiconductor structure, comprising: a semiconductor layer (Figure 1, item 105); a metal layer (Figure 1, item “p-contact”); and a contact layer (Figure 1, items 121+122) adjacent to the metal layer (see Figure 1), and between the semiconductor layer and the metal layer (see Figure 1), comprising: one or more piezoelectric materials comprising spontaneous piezoelectric polarization that depends on material composition (note this is inherent in material choice and column 4, lines 12-28 show the same materials as the present application); and a region comprising a gradient in materials composition adjacent to the metal layer (Figure 1, item 122, see also column 4, lines 25-28).
Regarding Claim 2, Northrup further teaches the semiconductor layer comprises a bandgap greater than 1.5 eV, greater than 2.0 eV, greater than 2.5 eV, greater than 3.0 eV, greater than 4.0 eV, greater than 5.0 eV, greater than 6.0 eV, from 1.5 eV to 7.0 eV, or from 3.0 eV to 7.0 eV (note this inherent in material choice (note this is inherent in material choice and column 4, lines 12-28 show the same materials as the present application).
Regarding Claim 3, Northrup further teaches the metal layer is selected from the group consisting of Al, Ti, Ta, Ni, Pt, Au, Ag, Ru, Os, Co, W, Zn, Sn, Pd, and Cu (column 4, lines 24-25).
Regarding Claim 4, Northrup further teaches he region comprising the gradient in materials composition within the contact layer comprises a thickness from greater than 0 nm to less than 20 nm (column 10, line 64).
Regarding Claim 5, Northrup further teaches the piezoelectric materials within the contact layer are selected from the group consisting of AlN, GaN, InN, AlGaN, InGaN, AlInGaN, ZnO, w-BN, and other wurtzite semiconductors (column 4, lines 12-28).
Regarding Claim 6, Northrup further teaches the contact layer comprises doping within the region comprising the gradient in materials composition (column 10, lines 46-54).
Regarding Claim 7, Northrup further teaches the gradient in materials composition over the region adjacent to the metal layer within the contact layer comprises a smoothly varying compositional gradient (column 10, lines 55-67).
Regarding Claim 8, Northrup further teaches the contact layer forms a p-contact with the metal layer; and the contact layer further comprises: AlxGa1-xN materials, with x from 0 and 1 inclusive, and metal-polar faces facing the metal layer; and a gradient in aluminium content comprising a lower average aluminium content close to the metal layer and a higher aluminium content farther away from the metal layer (column 10, lines 55-67).
Regarding Claim 10, Northrup further teaches the contact layer forms a p-contact with the metal layer; and the contact layer further comprises: AlxGa1-xN materials, with x from 0 and 1 inclusive, and nitrogen-polar faces facing the metal layer; and a gradient in aluminium content comprising a higher average aluminium content close to the metal layer and a lower aluminium content farther away from the metal layer (column 10, lines 55-67).
Regarding Claim 12, Northrup further teaches the contact layer comprises an ohmic-chirp layer comprising: alternating wide bandgap sublayers and narrow bandgap sublayers; and a compositional gradient formed by varying thicknesses of the sublayers through the contact layer (see Figure 1, item 121 and column 4, lines 18-22 and column 5, lines 44-65).
Regarding Claim 13, Northrup further teaches the contact layer forms a p-contact with the metal layer; and the ohmic-chirp layer further comprises: AlN, GaN and/or AlGaN materials with metal-polar faces facing the metal layer; an average aluminium nitride content per period; and a gradient in the average aluminium nitride content per period comprising a lower average aluminium nitride content per period close to the metal layer and a higher average aluminium nitride content per period farther away from the metal layer (see Figure 1, layers 121+122, see also column 5, lines 26-67).
Regarding Claim 15, Northrup further teaches the contact layer forms a p-contact with the metal layer; and the ohmic-chirp layer further comprises:AlN, GaN and/or AlGaN materials with nitrogen-polar faces facing the metal layer; an average aluminium nitride content per period; and a gradient in the average aluminium nitride content per period comprising a higher average aluminium nitride content per period close to the metal layer and a lower average aluminium nitride content per period farther away from the metal layer (see Figure 1, layers 121+122, see also column 5, lines 26-67).
Regarding Claim 17, Northrup further teaches A semiconductor device comprising the semiconductor structure of claim 1, wherein: the semiconductor device is selected from the group consisting of optoelectronic devices with wavelengths ranging from infra-red to deep-ultraviolet, light emitting diodes, laser diodes, photodetectors, solar cells, high-power diodes, high-power transistors, transducers and high-mobility transistors (column 2, line 15).
Regarding Claim 18, Northrup teaches a semiconductor structure, comprising: a semiconductor layer (Figure 1, item 105); a metal layer (Figure 1, item “p-contact”); and a contact layer (Figure 1, items 121+122) adjacent to the metal layer (see Figure 1), and between the semiconductor layer and the metal layer (see Figure 1), comprising: one or more piezoelectric materials comprising spontaneous piezoelectric polarization that depends on material composition (note this is inherent in material choice and column 4, lines 12-28 show the same materials as the present application); and a region comprising a gradient in strain over a region adjacent to the metal layer (Figure 1, item 122, see also column 4, lines 25-28, inherent in the change in material composition, as a degree of strain has not been required by the claims).
Regarding Claim 19, Northrup further teaches the semiconductor layer comprises a bandgap greater than 1.5 eV, greater than 2.0 eV, greater than 2.5 eV, greater than 3.0 eV, greater than 4.0 eV, greater than 5.0 eV, greater than 6.0 eV, from 1.5 eV to 7.0 eV, or from 3.0 eV to 7.0 eV (note this inherent in material choice (note this is inherent in material choice and column 4, lines 12-28 show the same materials as the present application).
Regarding Claim 20, Northrup further teaches the metal layer is selected from the group consisting of Al, Ti, Ta, Ni, Pt, Au, Ag, Ru, Os, Co, W, Zn, Sn, Pd, and Cu (column 4, lines 24-25).
Regarding Claim 21, Northrup further teaches he region comprising the gradient in strain within the contact layer comprises a thickness from greater than 0 nm to less than 20 nm (column 10, line 64).
Regarding Claim 22, Northrup further teaches the piezoelectric materials within the contact layer are selected from the group consisting of AlN, GaN, InN, AlGaN, InGaN, AlInGaN, ZnO, w-BN, and other wurtzite semiconductors (column 4, lines 12-28).
Regarding Claim 23, Northrup further teaches the contact layer comprises doping within the region comprising the gradient in strain (column 10, lines 46-54).
Allowable Subject Matter
Claims 24-37 are allowed.
Claims 9, 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chua (US Patent Application Publication No. 2013/0099141)
Moe et al. (US Patent Application Publication No. 2017/0084779)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891